Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 1 of 16 PageID #: 483




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

ESTATE OF JOSEPH H. DAHER, by its
Personal Representative, Christina Ann Daher,

                Plaintiff,
                                                           C.A. No. 20-360-LPS-JLH
        v.

LSH CO. and LSH II CO.,

                Defendants.

                                  REPORT AND RECOMMENDATION

         This dispute arises out of a $5 million insurance policy on the life of Joseph H. Daher.

 After its issuance in 2006, ownership of the policy changed hands several times. When Mr. Daher

 died in 2017, Defendants LSH CO. and LSH II CO. owned the right to the death benefit payment

 and were paid $5 million.

         Mr. Daher’s estate wants the $5 million. It filed this suit under a Delaware state statute

 that permits a decedent’s personal representative to recover an insurance benefit payment from the

 recipient of that payment in situations where the insurance policy should have never been issued

 in the first place due to the lack of an insurable interest.

         The sole issue before the Court is whether it has personal jurisdiction over LSH CO.

 Because I conclude that the Court lacks personal jurisdiction, I recommend that LSH CO.’s Motion

 to Dismiss (D.I. 26) be GRANTED.

 I.      BACKGROUND

         “Since the initial creation of life insurance during the sixteenth century, speculators have

 sought to use insurance to wager on the lives of strangers.” PHL Variable Ins. Co. v. Price Dawe

 2006 Ins. Tr., ex rel. Christiana Bank & Tr. Co., 28 A.3d 1059, 1069 (Del. 2011) (“Price Dawe”).
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 2 of 16 PageID #: 484




 In response to the practice, the law developed a requirement that a person seeking to take out a life

 insurance policy on another have some reason to want the insured to remain alive. That concept

 is now known as the “insurable interest” requirement. The United States Supreme Court has

 articulated the public policy behind the requirement as follows:

                [T]here must be a reasonable ground, founded upon the relations of
                the parties to each other, either pecuniary or of blood or affinity, to
                expect some benefit or advantage from the continuance of the life of
                the assured. Otherwise the contract is a mere wager, by which the
                party taking the policy is directly interested in the early death of the
                assured. Such policies have a tendency to create a desire for the
                event. They are, therefore, independently of any statute on the
                subject, condemned, as being against public policy.

 Warnock v. Davis, 104 U.S. 775, 779 (1881); see also Price Dawe, 28 A.3d at 1069 (quoting

 Warnock); Baltimore Life Ins. Co. v. Floyd, 91 A. 653, 656 (Del. Super. Ct. 1914) (“To avoid [the

 situation] in which a beneficiary may become interested in the early death of the insured, it is held

 that the insurance upon a life shall be effected and resorted to only for some benefit incident to or

 contemplated by the insured, and that insurance procured upon a life by one or in favor of one

 under circumstances of speculation or hazard amounts to a wager contract and is therefore void,

 upon the theory that it contravenes public policy.”), aff’d, 94 A. 515 (Del. 1915).

        Like most states, Delaware has an insurable interest requirement. Price Dawe, 28 A.3d at

 1069-70. Pursuant to 18 Del. C. § 2704(a), subject to certain exceptions, “[1] [a]ny individual of

 competent legal capacity may procure or effect an insurance contract upon his or her own life or

 body for the benefit of any person, [2] but no person shall procure or cause to be procured any

 insurance contract upon the life or body of another individual unless the benefits under such

 contract are payable [i] to the individual insured or his or her personal representatives or [ii] to a

 person having, at the time when such contract was made, an insurable interest in the individual

 insured.” 18 Del. C. § 2704(a); Price Dawe, 28 A.3d at 1073. The first clause says that a person
                                                   2
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 3 of 16 PageID #: 485




 may take out an insurance policy on his own life and make it payable to anyone, even a stranger.

 Price Dawe, 28 A.3d at 1073. The second clause says that, if a policy is taken out on the life of

 another, the benefits must be payable to either (i) the person insured or his/her personal

 representative or (ii) someone who, at the time the insurance contract was made, had an “insurable

 interest” in the insured. Id. The statute defines those with an “insurable interest” to include, among

 others, “individuals related closely by blood or by law [who have a] substantial interest engendered

 by love and affection,” the trustee of a trust created and funded by the insured, and individuals

 with “a lawful and substantial economic interest in having the life, health or bodily safety of the

 individual insured continue.” 18 Del. C. § 2704(c).

        The Delaware insurable interest statute does not bar a person from taking out a policy on

 his own life in good faith and then transferring it to someone without an insurable interest. Price

 Dawe, 28 A.3d at 1068, 1074. Because life insurance policies have value, and it is legal to transfer

 them, a secondary market for them has emerged. Over time, however, increased market demand

 for high-dollar policies led to some undesirable effects, as the Delaware Supreme Court concisely

 explained in 2011:

                Over the last two decades [prior to 2011], . . . an active secondary
                market for life insurance, sometimes referred to as the life settlement
                industry, has emerged. This secondary market allows policy holders
                who no longer need life insurance to receive necessary cash during
                their lifetimes. The market provides a favorable alternative to
                allowing a policy to lapse, or receiving only the cash surrender
                value. The secondary market for life insurance is perfectly legal.
                Indeed, today it is highly regulated. In fact, most states have enacted
                statutes governing secondary market transactions, and all
                jurisdictions permit the transfer or sale of legitimately procured life
                insurance policies. Virtually all jurisdictions, nevertheless, still
                prohibit third parties from creating life insurance policies for the
                benefit of those who have no relationship to the insured. These
                policies, commonly known as “stranger originated life insurance,”
                or STOLI, lack an insurable interest and are thus an illegal wager on
                human life.
                                                   3
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 4 of 16 PageID #: 486




                 In approximately 2004, securitization emerged in the life settlement
                 industry. Under this investment method, policies are pooled into an
                 entity whose shares are then securitized and sold to investors.
                 Securitization substantially increased the demand for life
                 settlements, but did not affect the supply side, which remained
                 constrained by a limited number of seniors who had unwanted
                 policies of sufficiently high value. As a result, STOLI promoters
                 sought to solve the supply problem by generating new, high value
                 policies.

 Price Dawe, 28 A.3d at 1069-70. Since STOLI promotors could not legally take out life insurance

 policies for the benefit of investors who lacked an insurable interest, they concocted various

 schemes to conceal what they were up to. The details of the schemes vary, but the basic idea is

 that a “stranger” persuades a senior citizen to obtain a life insurance policy on his own life so that

 the policy can subsequently be transferred and sold in the market. To induce the senior to

 participate, the stranger may fund the policy premiums and may even pay compensation to the

 senior. Price Dawe, 28 A.3d at 1076.

        In its seminal decision in Price Dawe in 2011, the Delaware Supreme Court held that life

 insurance policies procured via STOLI schemes violate the Delaware insurable interest

 requirement. According to the Court, “if [a] third party uses the insured as an instrumentality to

 procure [a life insurance] policy, then the third party is actually causing the policy to be procured,

 which the second clause of section 2704(a) proscribes.” Id. at 1074. The Court further held that

 STOLI policies were void ab initio 1 because they violate Delaware’s public policy against

 wagering. Id. at 1067-68.




        1
            “Ab initio” means “from the beginning.” Black’s Law Dictionary (11th ed. 2019).

                                                   4
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 5 of 16 PageID #: 487




        Section 2704(b) of the insurable statute provides a cause of action against a recipient of

 benefits paid under a policy that lacks an insurable interest. It states, in pertinent part: “If the

 beneficiary, assignee or other payee under any contract made in violation of [§ 2704(a)] receives

 from the insurer any benefits thereunder accruing upon the death . . . of the individual insured, . . .

 his or her executor or administrator . . . may maintain an action to recover such benefits from the

 person so receiving them.” 18 Del. C. § 2704(b).

 II.    FACTS

        Defendants LSH CO. and LSH II CO. (collectively, “LSH”) 2 received a $5 million death

 benefit payment pursuant to an insurance policy (the “Policy”) on the life of Joseph H. Daher.

 Plaintiff, the Estate of Joseph H. Daher (“Plaintiff”), contends that it is entitled to the $5 million

 under 18 Del. C. § 2704(b) because the Policy was an illegal STOLI policy that amounted to a

 wager on Mr. Daher’s life.

        At all times relevant, Mr. Daher was a resident of California. 3 The Policy was issued in

 2006, when he was 80 years old. (D.I. 30, Ex. 2.) It was issued by American General Life

 Insurance Company (“American General”). 4 (D.I. 23 (“FAC”) ¶¶ 26, 55, Ex. 5.) The Policy states

 that it is subject to Delaware law. (Id.)




        2
          LSH CO. submitted a declaration indicating that Defendant LSH II CO. “cease[s] to
 exist.” (D.I. 20 ¶ 3.) Plaintiff acknowledges that the Court’s resolution of the pending Motion to
 Dismiss in favor of LSH CO. would resolve the case. (Tr. 29:17-25.)
         Both sides refer to the named defendants, collectively, as “LSH,” and I will do so here.
        3
           The parties also do not dispute that Mr. Daher’s Estate is deemed to be a California
 resident, and that its executor is also a California resident. (FAC ¶ 1.)
        4
          The record before the Court does not indicate the corporate citizenship of American
 General. The Policy lists the “Home Office” of American General as Houston, Texas, and states
 that premiums may be paid to the Home Office. (FAC, Ex. 5 at 1-2, 4.)
                                               5
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 6 of 16 PageID #: 488




        According to the FAC, the Policy was “procured,” not by Mr. Daher, but by “a family of

 interrelated Delaware Entities known generally as Coventry.” (Id. ¶¶ 9, 10, 15.) The FAC alleges

 that Coventry was acting as a “STOLI promoter”: Coventry did not have an insurable interest in

 Mr. Daher’s life, and the Policy was not obtained for the benefit of Mr. Daher or his family “but

 rather for investors.” (Id. ¶¶ 15, 16.)

        In order to understand the current dispute, it is not necessary to have a complete

 understanding of all of the details of Coventry’s alleged scheme to conceal the lack of an insurable

 interest in the Policy. But Plaintiff points to the following in support of its position that the Court

 has jurisdiction. As part of the alleged scheme, a Delaware statutory trust (the “Joseph Daher

 Insurance Trust”) was created (pursuant to 12 Del. C. § 3801, et seq.) to hold legal title to the

 Policy. (FAC ¶¶ 17-21, 24-25, 27-28, Ex. 5.) Wilmington Trust Company, a Delaware entity

 located in Wilmington, Delaware, was named as the trustee. (Id. ¶¶ 17-19, 24.) In its capacity as

 trustee, Wilmington Trust created a sub-trust that took out a loan to finance the cost of the Policy.

 (Id. ¶ 21.) According to Plaintiff, the paperwork for that loan was on Coventry’s “boilerplate form

 (the same form used in hundreds—if not thousands—of [STOLI] cases).” (Id. ¶¶ 22-23, 30-31.)

        Starting in 2008, ownership of the Policy changed multiple times. Wilmington Trust, as

 trustee, transferred ownership to another Delaware entity who, in turn, transferred nominal title to

 Wells Fargo Bank, N.A., as securities intermediary. (Id. ¶¶ 33-39.) Wells Fargo then remained

 the “record owner” of the Policy as it changed hands several more times, including through at least

 one Delaware entity. (Id. ¶¶ 38-41.)

        Wells Fargo was still securities intermediary when LSH purchased the Policy from CMG

 Life Services, Inc., a Tennessee Corporation, in 2012. (Id. ¶ 41; D.I. 30, Ex. 1 at 3.) LSH CO.

 and LSH II CO. are foreign limited liability companies incorporated under the laws of the Grand

                                                   6
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 7 of 16 PageID #: 489




 Duchy of Luxembourg, and their principal places of business are in Luxembourg. (FAC ¶¶ 2, 3;

 D.I. 20 ¶ 2.) LSH is alleged to be the downstream owner of hundreds of life insurance policies,

 some of which are subject to Delaware law. (FAC ¶¶ 48-50.) But there are no factual allegations

 suggesting that LSH was involved in Coventry’s alleged scheme to procure the Policy or that LSH

 had any involvement with the Policy prior to 2012. Nor does Plaintiff allege that LSH has ever

 been involved in any scheme to generate STOLI policies.

        Mr. Daher passed away on December 8, 2017. (Id. ¶ 51.) After his death, LSH received

 the $5 million death benefit. (Id. ¶¶ 52-53; Tr. 13:6-18.)

        Plaintiff originally filed this action on March 13, 2020, naming LSH II CO., LSH CO., and

 Wells Fargo Bank, N.A. as defendants. (D.I. 1.) Plaintiff subsequently dismissed its claims

 against Wells Fargo. (D.I. 14.) LSH CO. filed a motion to dismiss for lack of personal jurisdiction

 (D.I. 18), and Plaintiff responded by amending its complaint (D.I. 23).

        On May 19, 2020, LSH CO. filed another motion to dismiss for lack of personal

 jurisdiction. (D.I. 26.) Briefing was complete on July 31, 2020. (D.I. 31.) LSH CO. requested

 oral argument (D.I. 32), and I heard oral argument on October 8, 2020. (“Tr. _”.)

 II.    LEGAL STANDARDS

        A defendant may move to dismiss a complaint under Federal Rule of Civil Procedure

 12(b)(2) for lack of personal jurisdiction. Although Rule 8 does not require a plaintiff to set forth

 in the complaint “the grounds upon which the court has personal jurisdiction over the defendant,”

 Hansen v. Neumueller GmbH, 163 F.R.D. 471, 474 (D. Del. 1995), “once a defendant has raised a

 jurisdictional defense, a plaintiff bears the burden of proving by affidavits or other competent

 evidence that jurisdiction is proper.” Dayhoff Inc. v. H.J. Heinz Co., 86 F.3d 1287, 1302 (3d Cir.

 1996). But if the district court does not hold an evidentiary hearing, the court should resolve any

                                                  7
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 8 of 16 PageID #: 490




 factual disputes in the plaintiff’s favor and should deny the motion if the plaintiff’s evidence

 establishes “a prima facie case of personal jurisdiction.” Eurofins Pharma US Holdings v.

 BioAlliance Pharma SA, 623 F.3d 147, 155 (3d Cir. 2010); Mellon Bank (E.) PSFS, Nat. Ass’n v.

 Farino, 960 F.2d 1217, 1223 (3d Cir. 1992) (holding that a plaintiff “presents a prima facie case

 for the exercise of personal jurisdiction by establishing with reasonable particularity sufficient

 contacts between the defendant and the forum state”).

 III.   DISCUSSION

        Defendant LSH CO. argues that the Court lacks personal jurisdiction over it. I agree.

        To exercise personal jurisdiction over a defendant, a court generally must answer two

 questions: one statutory and one constitutional. IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254,

 258-59 (3d Cir. 1998). The statutory inquiry requires the court to determine whether jurisdiction

 over the defendant is appropriate under the long-arm statute of the state in which the court is

 located. IMO Indus., 155 F.3d at 259.

        The constitutional inquiry asks whether exercising jurisdiction over the defendant

 comports with the Due Process Clause of the U.S. Constitution. Id. Due Process is satisfied where

 the court finds the existence of “certain minimum contacts” between the defendant and the forum

 state “such that the maintenance of the suit does not offend ‘traditional notions of fair play and

 substantial justice.’” Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer,

 311 U.S. 457, 463 (1940)). A defendant’s “contacts” with the forum state can give rise to “two

 types of personal jurisdiction: ‘general’ (sometimes called ‘all-purpose’) jurisdiction and ‘specific’

 (sometimes called ‘case-linked’) jurisdiction.” Bristol-Myers Squibb Co. v. Superior Court of

 California, San Francisco Cty., 137 S. Ct. 1773, 1780 (2017); see also Remick v. Manfredy, 238

 F.3d 248, 255 (3d Cir. 2001). A court has general jurisdiction over a corporate defendant when its

                                                   8
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 9 of 16 PageID #: 491




 “affiliations with the State are so ‘continuous and systematic’ as to render [it] essentially at home

 in the forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011);

 Provident Nat. Bank v. California Fed. Sav. & Loan Ass’n, 819 F.2d 434, 437 (3d Cir. 1987). If

 the court has general jurisdiction over a corporate defendant, it may hear any claim against it, even

 if the claim arose outside the state. Goodyear, 564 U.S. at 919; Provident Nat. Bank, 819 F.2d at

 437. A court has specific jurisdiction over a defendant in a particular suit “when the suit ‘aris[es]

 out of or relate[s] to the defendant’s contacts with the forum.’” Goodyear, 564 U.S. at 923-24

 (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414, n.8 (1984)); see

 also Remick, 238 F.3d at 255.

         I will start with the statutory inquiry.

         A.      Delaware Long-Arm Statute

         Plaintiff asserts that jurisdiction is appropriate under subsections (c)(1) and (c)(4) of the

 Delaware long-arm statute, 10 Del. C. § 3104. (Tr. 27:24-28:2.) That statute provides, in pertinent

 part, that

                 a court may exercise personal jurisdiction over any nonresident, or
                 a personal representative, who in person or through an agent:

                 (1) Transacts any business or performs any character of work or
                 service in the State; . . . [or]

                 (4) Causes tortious injury in the State or outside of the State by an
                 act or omission outside the State if the person regularly does or
                 solicits business, engages in any other persistent course of conduct
                 in the State or derives substantial revenue from services, or things
                 used or consumed in the State . . . .

 10 Del. C. § 3104(c). Neither subsection supports jurisdiction over LSH.




                                                    9
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 10 of 16 PageID #: 492




                1.      10 Del. C. § 3104(c)(1)

         As to subsection (c)(1), there are no facts alleged, much less evidence, to support a finding

 that LSH “[t]ransacts any business or performs any character of work or service” in Delaware. 10

 Del. C. § 3104(c)(1). Indeed, the uncontroverted evidence of record demonstrates that LSH does

 not and has never conducted business in Delaware (D.I. 20 ¶ 5), derived substantial revenue from

 business activities in Delaware (id.), maintained offices or property in Delaware (id. ¶ 6), retained

 employees or agents in Delaware (id. ¶ 7), registered to do business in Delaware with the Delaware

 Secretary of State (id. ¶ 4), or commenced or defended litigation in Delaware (other than this suit)

 (id. ¶ 8).

         LSH is alleged to be the downstream purchaser of certain insurance policies governed by

 Delaware law, including the Policy at issue in this case. LSH later received a $5 million death

 benefit payment on the Policy. But none of LSH’s activities with respect to the Policy are alleged

 to have occurred in Delaware, and LSH has submitted uncontroverted evidence that they did not.

 (Id. ¶ 9; see also D.I. 27 at 11; Tr. 12:8-13:18, 18:21-25.) And none of LSH’s non-Delaware

 activities with respect to the Policy amount to “transacting business” in Delaware under any

 reasonable interpretation of the phrase.

         Plaintiff argues that LSH “transacts . . . business” in Delaware because it “purposely

 availed itself of the privileges and protections . . . [that] Delaware’s highly-regulated insurance

 industry confers upon holders of Delaware policies.” (D.I. 30 at 18.) But the cases Plaintiff cites

 as support are way off the mark. In Macklowe v. Planet Hollywood, Inc., the Delaware Chancery

 Court held that a foreign limited partnership that selected as a general partner a Delaware

 corporation “doing business” in Delaware was subject to jurisdiction through service on the

 general partner, pursuant to 6 Del. C. § 17-911 (which governs the service of process on

                                                  10
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 11 of 16 PageID #: 493




 unregistered foreign limited partnerships). No. 13-689, 1994 WL 586838, at *6-7 (Del. Ch. Oct.

 13, 1994) (holding that 10 Del. C. § 3104 did not apply). In Sternberg v. O’Neil, the Delaware

 Supreme Court held that a foreign corporation’s management of its Delaware corporate subsidiary

 for thirty years “constitute[d] a due process minimum contact which permits Delaware courts to

 assert specific jurisdiction over the foreign parent corporation in a double derivative action” in

 which the parent’s management was the central issue in dispute. 550 A.2d 1105, 1117-18 (Del.

 1988) (holding that a foreign corporation registered to do business in Delaware consented to

 general jurisdiction pursuant to 8 Del. C. § 376), abrogated by Genuine Parts Co. v. Cepec, 137

 A.3d 123 (Del. 2016). Importantly, neither case assessed jurisdiction under 10 Del. C. § 3104.

 And neither stands for the proposition that the mere ownership of an insurance policy governed by

 Delaware law amounts to “transact[ing] business” in Delaware within the meaning of § 3104(c)(1).

        To the extent Plaintiff contends that the mere ownership of something that is “heavily

 regulated” under Delaware law amounts to transacting business within the State within the

 meaning of § 3104(c)(1), I disagree. Delaware courts have rejected the assertion of jurisdiction in

 all roughly comparable situations. Ownership of a corporation that is incorporated in Delaware—

 and thus subject to Delaware’s extensive corporate laws—“does not, without more, amount to the

 transaction of business under [subsection (c)(1) of] Delaware’s Long Arm Statute.” AeroGlobal

 Capital Mgmt., LLC v. Cirrus Indus., Inc., 871 A.2d 428, 439 (Del. 2005); CLP Toxicology, Inc.

 v. Casla Bio Holdings LLC, No. 2018-0783-PRW, 2020 WL 3564622, at *14 (Del. Super. Ct. June

 29, 2020). Being a party to a contract with a Delaware choice of law provision is not “a sufficient

 transaction of business in the State to confer jurisdiction under (c)(1).” Mobile Diagnostic Grp.

 Holdings, LLC v. Suer, 972 A.2d 799, 805 (Del. Ch. 2009); see also Mobilificio San Giacomo

 S.P.A. v. Stoffi, No. 96-415-LON, 1996 WL 924508, at *9 n.4 (D. Del. Oct. 29, 1996). And

                                                 11
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 12 of 16 PageID #: 494




 entering into a contract with a Delaware entity does not amount to transacting business under

 subsection (c)(1). Abajian v. Kennedy, No. 11-425, 1992 WL 8794, at *9-10 (Del. Ch. Jan. 17,

 1992); CLP Toxicology, 2020 WL 3564622, at *14. 5

        Plaintiff stresses that (1) LSH knew or should have known that the Policy was subject to

 Delaware law (FAC ¶ 44); and (2) LSH should have known that the Policy (and others) lacked an




        5
            It is not clear from Plaintiff’s brief if it contends that acts taken by Coventry, Wilmington
 Trust (as trustee of the trust that previously owned the Policy), the Joseph Daher Insurance Trust
 itself, or any of the other previous owners of the Policy should be “imputed” to LSH for the purpose
 of assessing whether it transacts business in Delaware within the meaning of § 3104(c)(1).
 (Compare D.I. 30 at 13-15 with id. at 18-19.) Plaintiff points to cases involving corporate
 successors, but it cites no Delaware case supporting the proposition that the assignee of a contract
 automatically inherits all of the jurisdictional contacts of the assignor. Since contracting with a
 Delaware entity does not qualify as transacting business in Delaware for purposes of (c)(1),
 Abajian, 1992 WL 8794, at *9-10, I doubt that the Delaware Supreme Court would hold that the
 downstream assignee of a contract that was once assigned to an entity that transacted business in
 Delaware does qualify. Cf. Purdue Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773,
 784 (7th Cir. 2003) (“[T]he courts that have [confronted the issue] have determined that an
 assignee does not step automatically into the shoes of the assignor for purposes of personal
 jurisdiction.”).
          Plaintiff also cites cases discussing the “conspiracy theory” of jurisdiction, but the facts
 don’t support its application here. That theory “is based on the legal principle that one
 conspirator’s acts are attributable to the other conspirators.” Matthew v. Fläkt Woods Grp. SA, 56
 A.3d 1023, 1027 (Del. 2012) (holding that the defendant was subject to personal jurisdiction under
 § 3104(c)(1) because its alleged co-conspirators transacted business in Delaware). Its application
 requires, among other things, facts demonstrating that there was a conspiracy—including a
 “meeting of the minds” about an unlawful object to be accomplished—of which the defendant was
 a member. Id. at 1027; Chase Bank USA N.A. v. Hess Kennedy Chartered LLC, 589 F. Supp. 2d
 490, 499 (D. Del. 2008) (holding that the plaintiff must assert specific factual evidence to show
 that the nonresident defendant was a conspirator); see also MIG Investments LLC v. Aetrex
 Worldwide, Inc., 852 F. Supp. 2d 493, 506 (D. Del. 2012) (“Delaware courts construe this test
 narrowly and require a plaintiff to assert specific facts, not conclusory allegations, as to each
 element.”). Among other problems with Plaintiff’s conspiracy argument, there are no non-
 conclusory allegations, much less evidence, that LSH had a “meeting of the minds” regarding an
 unlawful objective with any entity that transacted business in Delaware. (Tr. 23:6-14.) Again,
 there are no allegations that LSH was involved in the procurement of the allegedly illegal Policy
 or that it had an agreement with anyone who did.

                                                   12
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 13 of 16 PageID #: 495




 insurable interest and was thus unenforceable under Delaware law (id. ¶¶ 22-23, 45-47, 49). 6 For

 purposes of the argument, I will accept both as true. But so what? What LSH knew or should

 have known is not the same thing as what it did or should have done, and what LSH did not do

 was transact any business in Delaware.

        Plaintiff has failed to demonstrate jurisdiction under § 3104(c)(1).

                2.       10 Del. C. § 3104(c)(4)

        There are likewise no allegations or evidence supporting the assertion of jurisdiction under

 § 3104(c)(4). “To meet the requirements of subsection (c)(4), Plaintiff must show Defendant (a)

 regularly does or solicits business in Delaware, (b) engages in any other persistent course of

 conduct in Delaware, or (c) derives substantial revenue from services in Delaware.” Seiden for S.

 China Livestock, Inc. v. Schwartz, Levitsky, & Feldman LLP, No. 17-1869-MN, 2018 WL

 5818540, at *4 (D. Del. Nov. 7, 2018). 7 Plaintiff has not demonstrated that any of those

 requirements are met.

        Indeed, Plaintiff does not argue that LSH has any of the regular, persistent, and substantial

 contacts with Delaware required by subsection (c)(4). Rather, Plaintiff cites the district court’s

 opinion in Robert Bosch LLC v. Alberee Products, Inc. for the proposition that subsection (c)(4)

 “can have specific jurisdiction applications.” (D.I. 30 at 19 (citing 70 F. Supp. 3d 665 (D. Del.

 2014).) The Robert Bosch case is inapposite. There, the court assessed a line of Delaware cases



        6
           See 18 Del. C. § 2704(g) (providing that “[t]he existence of an insurable interest with
 respect to . . . [a] trust-owned life insurance policy shall be governed by this section without regard
 to an insured’s state of residency or location”).
        7
           Courts frequently refer to § 3104(c)(4) as embracing the concept of “general jurisdiction.”
 See, e.g., Thompson v. Roman Catholic Archbishop of Wash., 735 F. Supp. 2d 121, 127 (D. Del.
 2010).

                                                   13
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 14 of 16 PageID #: 496




 adopting the so-called “dual jurisdiction” theory, which permits the exercise of jurisdiction over a

 defendant whose products enter Delaware through the “stream of commerce.” Robert Bosch, 70

 F. Supp. 3d at 675 (explaining that the dual jurisdiction theory involves a combination of (c)(1)

 and (c)(4) and “requires a showing of both: (1) an intent to serve the Delaware market; and (2) that

 this intent results in the introduction of the product into the market and that plaintiff’s cause of

 action arises from injuries caused by that product” (quoting Belden Techs., Inc. v. LS Corp., 829

 F. Supp. 2d 260, 267-68 (D. Del. 2010) (internal marks omitted))). The Delaware Supreme Court

 has never squarely addressed the viability of the dual jurisdiction theory, and judges in this district

 have split views. But the Court does not need to take a position on that here because the theory

 clearly is not applicable to the facts of this case. LSH is the downstream purchaser of certain life

 insurance policies, some of which are subject to Delaware law. It did not introduce any products

 into the stream of commerce that caused injury in Delaware. 8

        Section 3104(c)(4) does not apply.

        B.      Due Process

        Having rejected Plaintiff’s argument that jurisdiction is appropriate under 10 Del. C.

 § 3104(c)(1) and (c)(4), it is not necessary for the Court to consider whether LSH has minimum

 contacts with Delaware such that due process is satisfied. I nevertheless conclude that LSH lacks

 minimum contacts.

        Plaintiff does not contend that the Court has general jurisdiction over LSH (Tr. 27:20-23),

 and it clearly does not. To assess specific jurisdiction, courts must consider (1) whether the

 defendant purposefully directed its activities at the forum, (2) whether the litigation arises out of



        8
           If what Plaintiff really wants is for this Court to invent a new “hybrid” theory of personal
 jurisdiction (a request that Plaintiff has not explicitly made), I decline to do so.
                                                     14
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 15 of 16 PageID #: 497




 the defendant’s activities in the forum, and (3) “whether the exercise of jurisdiction otherwise

 comports with fair play and substantial justice.” O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312,

 317 (3d Cir. 2007) (internal citations and quotations omitted).

        Plaintiff fails at step (1) of the analysis. As explained above, there are no allegations or

 evidence that LSH undertook any activities in, or directed at, Delaware.

        Plaintiff emphasizes that the Policy is subject to Delaware law and was originally procured

 pursuant to a STOLI scheme involving a Delaware trustee. Plaintiff also points out that the

 Delaware insurable interest statute provides a cause of action against the recipient of a STOLI

 death benefit payment. In other words, Plaintiff contends that Delaware has a strong interest in

 hearing this dispute.

        That is not enough. The Supreme Court long ago “rejected the argument that if a State’s

 law can properly be applied to a dispute, its courts necessarily have jurisdiction over the parties to

 that dispute.” Shaffer v. Heitner, 433 U.S. 186, 215 (1977); see also Time Share Vacation Club v.

 Atl. Resorts, Ltd., 735 F.2d 61, 65 (3d Cir. 1984) (explaining that a choice of law provision “would

 not itself be enough to vest jurisdiction”). The Supreme Court has also made clear that

                [w]hile the interests of the forum State and of the plaintiff in
                proceeding with the cause in the plaintiffs forum of choice are, of
                course, to be considered, see McGee v. International Life Insurance
                Co., 355 U.S. 220, 223 (1957), an essential criterion in all cases is
                whether the ‘quality and nature’ of the defendant’s activity is such
                that it is ‘reasonable’ and ‘fair’ to require him to conduct his defense
                in that State.

 Kulko v. Superior Court of Cal., 436 U.S. 84, 92 (1978) (emphasis added) (quoting Int’l Shoe, 326

 U.S. at 316-17). In short, the question is not whether the public policies at issue in this case are




                                                  15
Case 1:20-cv-00360-LPS-JLH Document 39 Filed 01/19/21 Page 16 of 16 PageID #: 498




 important to Delaware, but rather whether LSH’s own activities in Delaware make it reasonable

 and fair to require it to defend itself here. They do not. 9

         I conclude that LSH lacks minimum contacts.

 III.    CONCLUSION

         For the foregoing reasons, I recommend that LSH CO.’s motion to dismiss (D.I. 26) be

 GRANTED and that the action be DISMISSED. 10

         This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

 Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

 objections to the Report and Recommendation shall be filed within fourteen days and limited to

 ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

 The failure of a party to object to legal conclusions may result in the loss of the right to de novo

 review in the district court.

         The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

 Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.




 Dated: January 19, 2021                                 ___________________________________
                                                         Jennifer L. Hall
                                                         UNITED STATES MAGISTRATE JUDGE




         9
          The Klugman case cited by Plaintiff is not binding on this Court, and it is nevertheless
 distinguishable, including because the insured in that case resided in the forum state. Lincoln
 Benefit Life Co. v. Wells Fargo Bank, N.A., No. 17-2905, 2017 WL 4953904, at *4 (D.N.J. Nov 1,
 2017), recon. denied by 2017 WL 6539244, at *3 (D.N.J. Dec. 20, 2017).
         10
           See n.2, supra. Plaintiff did not request the opportunity to conduct jurisdictional
 discovery.
                                              16
